232 U.S. 490 (1914)
CHICAGO, ROCK ISLAND & PACIFIC RAILWAY COMPANY
v.
CRAMER.
No. 156.
Supreme Court of United States.
Submitted January 16, 1914.
Decided February 24, 1914.
ERROR TO THE SUPREME COURT OF THE STATE OF IOWA.
*491 Mr. M.L. Bell and Mr. F.C. Dillard for plaintiff in error.
There was no appearance or brief filed for defendant in error.
*492 MR. JUSTICE LAMAR delivered the opinion of the court.
The plaintiff Cramer, sued the Railroad Company to recover $992 the amount of damage to a car-load of 60 hogs shipped from Galt, Iowa, to Chicago, Illinois. The Company defended on the ground that the plaintiff overloaded the car and placed therein such an excessive quantity of hay as to overheat the animals, thereby damaging some and causing the death of others. It further contended that no agent of the Company had any knowledge as to the value of the hogs, except what was stated by the shipper, who represented that their value did not exceed $10 per head and thereby secured the benefit of the lower of two rates specified in the tariff on file with the Interstate Commerce Commission and at Galt. One of these rates applied where the value of the hogs did not exceed $10 per head, and the other, a higher rate, applied where the value exceeded $10 per head. The defendant claimed that the tariffs were binding on plaintiff *493 and that he could not, in any event, recover beyond the valuation on which the freight was charged. This latter defense was stricken out on demurrer and the trial resulted in a verdict in favor of the plaintiff for more than $600. On writ of error the Supreme Court affirmed the judgment and sustained the order striking out the plea on the ground that such defense was prohibited by § 2074 of the Iowa Code, which provides that:
"No contract, receipt, rule or regulation shall exempt any railway corporation engaged in transporting persons or property from the liability of a common carrier, or carriers of passengers, which would exist had no contract, receipt, rule or regulation been made or entered into."
In Chicago &c. Ry. v. Solan, 169 U.S. 133, decided in January, 1898, it was held that this statute was valid even as applied to interstate shipments. But on June 29, 1906, Congress passed the Hepburn Act, c. 3591, 34 Stat. 584, which established in interstate commerce a uniform rule of liability. That rule of liability is to be enforced in the light of the fact that the provisions of the tariff enter into and form a part of the contract of shipment, and if a regularly filed tariff offers two rates, based on value, and the goods are forwarded at the low value in order to secure the low rate, then the carrier may avail itself of that valuation when sued for loss or damage to the property. The question has been so fully considered in cases determined since the decision herein of the Supreme Court of Iowa, that it is unnecessary to do more than refer to Kansas Southern Ry. v. Carl, 227 U.S. 639, 645; Missouri &c. Ry. v. Harriman, 227 U.S. 657, where the facts were substantially like those here involved and where it was held that a carrier had the right to make a defense like that filed in the court below. As it was error to strike the plea, the judgment is reversed and the case remanded for further proceedings not inconsistent with this opinion.
Reversed.